Citation Nr: 1750543	
Decision Date: 11/07/17    Archive Date: 11/17/17

DOCKET NO.  14-06 937A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a right shoulder disability. 

2.  Entitlement to service connection for a right shoulder disability. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

M. Giaquinto, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force from March 1978 to February 2008.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

In June 2017 the Veteran appeared at a videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is of record.  Subsequent to the hearing, the Veteran submitted new evidence into the record, along with a corresponding waiver of review by the agency of original jurisdiction (AOJ). 

As discussed below, the Board is reopening the Veteran's service-connection claim for a right shoulder disability.  The reopened issue is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an April 2008 rating decision, the RO denied the Veteran's service-connection claim for a right shoulder disability.  The Veteran did not appeal or submit additional evidence within one year of notice of the decision, therefore the decision became final.

2.  Additional evidence received since the April 2008 rating decision is not cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for a right shoulder disability.


CONCLUSIONS OF LAW

1.  The RO's April 2008 decision denying entitlement to service connection for a right shoulder disability is final.  38 U.S.C.A. §§ 7105 (West 2014); 38 C.F.R. §§ 3.156, 20.200, 20.201, 20.302, 20.1103 (2017).

2.  New and material evidence has been received to reopen the Veteran's service-connection claim for a right shoulder disability.  38 U.S.C.A. §§ 1110, 1131, 5108 (West 2014); 38 C.F.R. §§ 3.303, 3.156 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

If a claim of entitlement to service connection has previously been denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108 (West 2014).  New evidence means existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

The evidence VA is required to review for newness and materiality is that which has been submitted by the claimant since the last final disallowance of the claim on any basis.  See Evans v. Brown, 9 Vet. App. 273 (1996).  For the purpose of determining whether a case should be reopened, the credibility of the evidence added to the record is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, to include by triggering the Secretary's duty to assist. Shade, 24 Vet. App. at 118.

In an April 2008 rating decision, the RO denied service connection for a right shoulder disability, finding in pertinent part that the Veteran did not have a current disability of the right shoulder.  The Veteran did not appeal that rating decision or file new and material evidence within one year, therefore that decision became final. 

In September 2012, the Veteran filed an application to reopen the claim of entitlement to service connection for a right shoulder disability.  As the claim for a right shoulder disability was previously made final, the Veteran must present new and material evidence in order for the Board to adjudicate the claim on the merits.  Since the date of the prior final decision, the Veteran submitted MRI results and records of treatment for his right shoulder.  He also submitted a June 2017 statement from a private physician indicating a relationship between his right shoulder disability and his other service-connected disabilities, and provided lay testimony at a hearing before the Board.  These pieces of evidence provide information toward a current diagnosis and service nexus that was not previously of record and is not cumulative or redundant.  Without yet addressing the probative value of this additional evidence, the Board acknowledges that the evidence satisfies the low threshold of new and material evidence required to reopen the claim.  To this extent only, the appeal is granted. 


ORDER

The claim of entitlement to service connection for a right shoulder disability is reopened. 


REMAND

VA is obligated to provide an examination when: the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability; the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Veteran. App. 79 (2006). 

Regarding the issue of a right shoulder disability, the Veteran has submitted MRI records documenting a current diagnosis of a partial articular surface tear of the right supraspinatus tendon and arthrosis of the right acromioclavicular joint.  The Veteran has stated that these symptoms may be related to treatment he sought for right shoulder pain during service in October 1986, as well as to a softball-related injury in the 1990s.  Alternatively, the Veteran contends that the current disability may be caused or aggravated by overcompensation due to service-connected disabilities, to include left hip arthroplasty, osteoarthritis of the right hip, degenerative disease of the lumbar spine, and left shoulder strain.  He has submitted a June 2017 letter from Dr. T.M., who expressed the belief that the Veteran's shoulder issues are related to his service-connected hip, back, and left shoulder.  Dr. T.M. however offered no additional clinical rationale to support this opinion.  The Board therefore believes an examination should be scheduled, and an opinion obtained assessing the current nature of the Veteran's right shoulder disability and its relationship, if any, to his claimed in-service injury or to his service-connected disabilities.  



Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of records pertaining to any relevant treatment the Veteran has received at VA facilities since January 2014, following the procedures set forth in 38 C.F.R. § 3.159.  The evidence obtained, if any, should be associated with the claims file.

2.  Ask the Veteran to identify, and provide appropriate releases for, any other care providers who may possess treatment reports pertinent to the issue on appeal.  Assist him in obtaining the records identified, following the procedures set forth in 38 C.F.R. § 3.159.  Any new or additional (i.e., non-duplicative) evidence received should be associated with the claims file.  

3.  Arrange to have the Veteran scheduled for a VA shoulder examination.  The entire claims file, to include a complete copy of the REMAND must be made available to the physician designated to examine the Veteran, and the report of examination should include discussion of the Veteran's documented history and assertions.  All indicated tests and studies should be accomplished (with all results made available to the requesting physician prior to the completion of his or her report), and all clinical findings should be reported in detail.  

At the examination, the physician should take a history from the Veteran as to the progression of his right shoulder disability symptomatology.  The physician should clearly identify all current disabilities of the right shoulder.  Then, with respect to each disability, the physician should render an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that 

a)  the disability had its onset in, or is otherwise related to the Veteran's period of active service, to specifically include his October 1986 treatment for right shoulder pain as noted in service treatment records, and his assertions of right shoulder problems in the 1990s.

b)  the disability was caused or aggravated beyond its natural progress by any service-connected disability, to specifically include hip, back, and left shoulder disabilities.  The examiner should consider the June 2017 opinion provided by Dr. T.M.

The examiner should set forth all examination findings, along with complete rationale for the conclusions reached, in a printed report.

4.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


	(CONTINUED ON NEXT PAGE)
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
V. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


